                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
EAG/FTB                                           271 Cadman Plaza East
F. #2018R02344                                    Brooklyn, New York 11201



                                                  February 8, 2021

By E-mail and ECF

The Honorable Ann M. Donnelly
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:    United States v. Bryan Cho
                     Criminal Docket No. 21-040 (AMD)

Dear Judge Donnelly:

               Pursuant to the Court’s direction during the status conference held earlier
today in the above-referenced case, the government writes respectfully to advise the Court
that the government was able to work with counsel for the Bureau of Prisons to obtain an
executed copy of the HIPAA-waiver form discussed during the conference. The executed
form has been transmitted to defense counsel.

                                                  Respectfully submitted,

                                                  SETH D. DUCHARME
                                                  Acting United States Attorney

                                           By:        /s/
                                                  Elizabeth A. Geddes
                                                  F. Turner Buford
                                                  Assistant U.S. Attorneys
                                                  (718) 254-6430/6483

cc:    Counsel of Record (by Email and ECF)
